RENDERED: OCTOBER 1, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0899-MR


TRENDON GORMAN                                                       APPELLANT



              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.            HONORABLE TIMOTHY KALTENBACH, JUDGE
                       ACTION NO. 16-CR-00631



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Trendon Gorman (“Appellant”) appeals from an order

of the McCracken Circuit Court denying his motion to vacate a judgment pursuant

to Kentucky Rules of Criminal Procedure (“RCr”) 11.42. He argues that he

received ineffective assistance of counsel when his trial attorney gave him

incorrect advice regarding his sentence, parole eligibility, and the defenses he was
waiving. In addition, he argues his trial counsel was ineffective when counsel

failed to investigate the victim’s recantation and failed to have his competency

evaluated. Appellant also argues that he was improperly denied an evidentiary

hearing. For the reasons addressed below, we find no error and affirm the order on

appeal.

                       FACTS AND PROCEDURAL HISTORY

                On October 31, 2016, Appellant was charged with two counts of

sodomy in the first degree.1 The charges arose from an allegation that Appellant

had sexual contact with a ten-year-old boy on October 5 and October 6, 2016.

Appellant was seventeen years old at the time of the offenses and was certified as a

youthful offender.

                On January 30, 2017, Appellant entered a guilty plea to both amended

charges of first degree sexual abuse, victim under twelve2 in exchange for the

Commonwealth’s recommended sentence of eight years in prison on each count to

be run concurrently. Appellant participated in the guilty plea colloquy

acknowledging that he understood the charges, was not coerced into pleading

guilty, and was happy with his lawyer’s representation. Appellant also

acknowledged that pursuant to the plea agreement, he would be subject to a five-


1
    Kentucky Revised Statutes (“KRS”) 510.070.
2
    KRS 510.110.

                                             -2-
year conditional discharge, would be required to register as a sex offender for life,

and would be required to complete the sex offender treatment program. As part of

the plea, Appellant waived his right under the uniform juvenile code to be

sentenced as a juvenile. On May 5, 2017, Appellant was sentenced to eight years

in prison as recommended by the Commonwealth.

             Appellant, pro se, then moved to vacate his sentence pursuant to RCr

11.42. He argued that he should not be required to register as a sex offender under

Kentucky Revised Statute (“KRS”) 17.500(5) as required by the plea agreement

because he was a juvenile when he committed the offenses. He also argued that

his trial counsel incorrectly told him that he would be paroled after serving twenty

percent of his sentence, and that counsel was ineffective in failing to investigate a

reported recantation by the victim. Lastly, Appellant argued that his counsel was

ineffective in failing to request a competency examination. The matter proceeded

in McCracken Circuit Court, resulting in an order denying the motion entered on

June 19, 2020. This appeal followed.

                        ARGUMENTS AND ANALYSIS

             Appellant, though counsel, now argues that the circuit court

committed reversible error in failing to conclude that his trial counsel gave him

incorrect advice regarding his sentence, parole eligibility, and the requirement that

he complete the sex offender treatment program. Appellant asserts that his counsel


                                         -3-
gave ineffective assistance in advising Appellant that he would be required to serve

only twenty percent of his eight-year sentence and failed to advise him of the

defenses he was waiving. Specifically, Appellant asserts that during his juvenile

transfer hearing, his trial counsel asked no significant questions of the

Commonwealth’s witnesses, presented no evidence, and made no arguments to

keep Appellant’s case in the juvenile system. Appellant also contends that his

counsel improperly failed to investigate the victim’s recantation and was

ineffective in failing to request a competency evaluation. Finally, Appellant argues

that the circuit court erred in denying him an evidentiary hearing on the RCr 11.42

motion. He requests an opinion vacating his conviction or remanding the matter

for an evidentiary hearing.

             To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.




                                          -4-
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d

674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

             An error by counsel, even if professionally unreasonable,
             does not warrant setting aside the judgment of a criminal
             proceeding if the error had no effect on the judgment.
             The purpose of the Sixth Amendment guarantee of
             counsel is to ensure that a defendant has the assistance
             necessary to justify reliance on the outcome of the
             proceeding. Accordingly, any deficiencies in counsel’s
             performance must be prejudicial to the defense in order
             to constitute ineffective assistance under the Constitution.

Id. at 691-92, 104 S. Ct. at 2066-67 (citation omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S. Ct. at 2067. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.

Ct. at 2068. Additionally, “a hearing is required only if there is an issue of fact

which cannot be determined on the face of the record.” Stanford v.

Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

             As for Appellant’s claim that he would have rejected the plea offer

and gone to trial but for the advice that counsel gave him on sentencing, parole

eligibility, and his juvenile status, he must allege facts that if true would


                                           -5-
demonstrate that the decision to reject the plea would have been rational. Stiger v.

Commonwealth, 381 S.W.3d 230, 237 (Ky. 2012). In addressing this issue, the

McCracken Circuit Court determined that the rejection of the plea offer based on

counsel’s sentencing, parole eligibility, and juvenile status advice would not have

been rational. Prior to the plea offer, Appellant was faced with the prospect of life

in prison with a minimum parole eligibility of twenty years. With the plea,

Appellant received eight years in prison with a minimum parole eligibility of

twenty percent. We find no error in the circuit court’s conclusion that Appellant

would not have rationally rejected the plea offer and gone to trial but for counsel’s

purportedly deficient advice. Rather, Appellant chose the rational option by

avoiding the risk of a decades-long prison sentence. In addition, Appellant

expressly acknowledged as part of the guilty plea colloquy that by accepting the

plea, he understood that he would be a registered sex offender for life and would

have to complete the sex offender treatment program. We find no error.

             As to Appellant’s assertion that counsel improperly failed to

investigate the victim’s recantation, we also find no error. The victim originally

told his grandmother that Appellant made him perform a sex act. According to a

McCracken County Sheriff’s report, the victim subsequently told his grandmother

that he was only joking about the allegation after she told him he could no longer

go to Appellant’s house to play video games. Appellant argues that his trial


                                         -6-
counsel should have investigated this matter more thoroughly, and that such an

investigation might have resulted in a different outcome.

             Trial counsel has a duty to conduct a reasonable investigation of the

law and the facts. Commonwealth v. Rank, 494 S.W.3d 476, 485 (Ky. 2016). But

as noted by the circuit court, vague claims of an improper failure to investigate are

insufficient to warrant an evidentiary hearing and justify summary dismissal of the

RCr 11.42 proceeding.

             Appellant has acknowledged that his trial counsel was aware of the

purported recantation months before Appellant chose to plead guilty. He does not

allege what a further investigation would have accomplished. Again, had he

rejected the plea offer to pursue what he characterizes as the victim’s recantation,

Appellant would have risked a jury trial, a guilty verdict, and a much longer term

of imprisonment. A mere conclusory claim that the outcome of the proceeding

would have been different but for the alleged error, taken alone, is not sufficient to

support a finding of ineffective assistance. Stiger, 381 S.W.3d at 237. We find no

error.

             Appellant next argues that he received ineffective assistance when his

trial counsel failed to have him evaluated to determine his competency. He directs

our attention to the “Referral to County Attorney” form found at page 11 of the

record, which indicates that Appellant received a score of eight on the “GAIN-SS”


                                          -7-
mental health screening. The notation on the form states that a score of six or

higher indicates that the individual “needs assessment for further

counseling/treatment.” Appellant also asserts that he is bipolar and has attention

deficit hyperactivity disorder (“ADHD”). He argues that these facts should have

signaled to his trial counsel that he may not be competent to understand the legal

proceedings or to make informed decisions. Appellant cites case law and statutory

law for the requirement that the proceedings shall be stayed for a determination of

competency if there are reasonable grounds to believe that the defendant lacks the

capacity to appreciate the nature and consequences of the proceeding and/or to

participate in his defense. Appellant asserts that such grounds existed prior to his

acceptance of the plea agreement and that trial counsel did not provide effective

assistance in failing to seek a competency hearing.

                    [A] defendant is competent if he can consult with
             his lawyer with a reasonable degree of rational
             understanding and has a rational as well as factual
             understanding of the proceedings against him. . . . [A]
             competent defendant can make a reasoned choice among
             the alternatives available to him when confronted with
             such crucial questions as whether he should testify, waive
             a jury trial, cross-examine witnesses, put on a defense,
             etc.

Commonweath v. Wooten, 269 S.W.3d 857, 864 (Ky. 2008) (internal quotation

marks and citation omitted). The question before us, then, is not whether

Appellant’s GAIN-SS score, bipolar illness, and ADHD entitle him to a


                                         -8-
competency hearing, but whether he has a reasonable degree of understanding of

the proceedings and can make reasoned choices among the alternatives available to

him. Id. When questioned during the guilty plea hearing, Appellant’s trial counsel

stated that he spoke with Appellant for about four hours and Appellant “very

intelligently went over all his evidence, showed very good reasoning, and he

understands it.” Appellant, when questioned, stated that he had no problems

understanding what was happening at the hearing. In addition, the circuit court

noted that Appellant readily pleaded guilty, was very satisfied with counsel’s

representation, and that there was no evidence that Appellant was coerced or failed

to understand the consequences of his plea.

             We have no basis for concluding that Appellant’s trial counsel failed

to provide competent representation in not seeking a competency hearing. Further,

Appellant has not shown that the failure to question his competency prejudiced the

proceedings against him. Appellant failed to prove the elements of Strickland,

supra, and we find no error.

             Lastly, Appellant argues that the circuit court committed reversible

error in failing to conduct an evidentiary hearing. An evidentiary hearing is

required on an RCr 11.42 motion when there is a material issue of fact which

cannot be conclusively proved or disproved by an examination of the record.

Fraser v. Commonwealth, 59 S.W.3d 448, 452 (Ky. 2001). Appellant does not


                                        -9-
reveal with specificity, however, which issue of material fact requires more than

reference to the record. Rather, he points in general terms to “various instances of

ineffective assistance of counsel” which he asserts require a hearing. We find no

error in the McCracken Circuit Court’s conclusion that the issues before it were

justiciable by reference to the record and without an evidentiary hearing.

                                  CONCLUSION

             Appellant did not demonstrate that his trial counsel made errors so

serious that he was not functioning as the “counsel” guaranteed to Appellant by the

Sixth Amendment. Further, Appellant failed to show the deficient performance

prejudiced the defense, i.e., that counsel’s errors were so serious as to deprive him

of a fair proceeding. Finally, all issues of material fact could be proved or

disproved by reference to the record; therefore, Appellant was not entitled to an

evidentiary hearing. For these reasons, we affirm the order of the McCracken

Circuit Court denying Appellant’s motion for RCr 11.42 relief from judgment.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

J. Ryan Chailland                          Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Perry T. Ryan
                                           Assistant Attorney General
                                           Frankfort, Kentucky



                                         -10-